Title: From John Adams to James Lovell, 26 September 1778
From: Adams, John
To: Lovell, James


     
      My dear sir
      Passi Septem. 26 1778
     
     The day before Yesterday, I received yours of June 8. We had before received the Resolve of May 5, and the 11th and 12 Articles are agreed to be expunged altho the formalities are not yet passed.
     There is no Mystery in the Fier Roderique, I believe. It is certain that the Commissioners here, had no Concern with her. The Affair of the Company of Roderique, is in a good Way of Negociation I think, if you dont take any Steps in it, before you hear from Us. We have written to the Minister and to Mr. B. largely upon the subject, and expect their answer.
     You Say Mr. D’s Recall is attributed to Plotts of A. L., and that I know this to be unjust. I believe it to be unjust, having never to my Recollection, heard of any Dislike between the two Gentlemen, untill my Arrival in France. What the Motives were, to his Recall, I know not, as you know I was Five hundred Miles off at home at the Time. I can only conjecture, from what I saw and heard in Congress before I left it.
     In a Letter from Mr. Simeon Deane to his Brother, genuine or forged I know not, it is Said the two A ——s are Strongly against you. The Members of Congress who were with me any Time, know very well that I have been for him they also know very well that Some Instances of his Conduct, were very misterious to me, and that as then informed, I disapproved them: but I believe nobody knows any one Member of Congress who did approve them. At least I dont recollect one, altho all treated him and his Character with great Tenderness. I mean his extravagant Contracts with foreign officers, made without the least Authority. Made indeed at a Time, when he had no Commission from Congress. Mr The Letter Writer Says he knows not to what Lengths, the two A’s intend to push their “Factions.” I dont know what he means by their Factions, but I suppose they would pursue their Integrity and their Duty to their Country Constituents, So far as to vote for Mr. Deans Settling his Accounts, either with Congress or Somebody appointed by Congress.
     I never in my Life knew a Man displaced from a Trust, but he and his Friends were angry with his successor. I therefore expected this, and am not dissappointed. But by what Magic, Magnetism or Electricity the two A ——s and at 500 Miles distance could effect this Wonderfull Phenomenon, I leave other Philosophers to explain.
     You charm me, with your Account of Mr. S. A’s Arrival and the agreable Train of Things. Indeed your Proceedings, which have arrived in Europe, have pleased all your Friends and confounded your Enemies. I am told they have had a wonderfull Effect even in England.
     Time will give you the best Lectures on Finance. Your Tether is limited and when you get to the End of it, Necessity will drive you to Taxation as your only Resource.
     I am always vexed, when I see Paragraphs in your Newspapers or in private Letters that the Paper Money is rising in its Value. I know this to be impossible, and as it is not true it does no good. Nothing can raise the Value of it much, but calling it in and burning some of it. So much for this Lesson. I will give you another, next Letter if I dont forget it. Yours affectionately.
    